Citation Nr: 1127696	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to entitlement to a special monthly compensation based on the need for aid and attendance.  A timely appeal was noted from that decision.

A hearing on these matters was held before the undersigned Veterans Law Judge on sitting at the RO on February 11, 2009.  A copy of the hearing transcript has been associated with the file.

In September 2009, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.

A review of the record reflects that the Veteran also perfected an appeal for service connection for a stomach disorder and headaches.   Service connection for these disabilities was granted by rating decision dated April 2011, which represents a substantial grant of the benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks special monthly compensation based on the need for aid and attendance or by reason of being housebound due to his service-connected disabilities.  The law provides that special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

Service connection is currently in effect for generalized anxiety disorder (100 percent); headaches (30 percent) and stomach problems (10 percent).   The Veteran has nonservice-connected disabilities as well, including arthritis, which significantly restricts his ambulation.  The Veteran was afforded a VA aid and attendance examination in August 2010.  The examiner described the effects of some of the Veteran's disabilities on his activities of daily living, but did not distinguish between the impairment caused by the Veteran's service-connected and nonservice-connected disabilities.  The examiner also did not comment on the level of impairment caused by the Veteran's service-connected generalized anxiety disorder and headaches.  Upon remand, the matter should be referred back to the August 2010 examiner for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental opinion from the examiner who conducted the August 2010 aid and attendance examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. The claims folder must be made available to and reviewed by the examiner, and the examiner should be specifically advised of the Veteran's service- connected disabilities. 

The examiner should provide an opinion as to whether, based solely on the Veteran's service-connected disabilities, and without regard to any nonservice- connected disabilities, the Veteran is in need of the regular aid and attendance of another person.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report should thereafter be associated with the claims folder.  

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


